STATE OF VERMONT

                                       ENVIRONMENTAL COURT

             In re: Appeal of Larson, et al.         }
                                                     }
                                                     }   Docket No. 70-5-01 Vtec
                                                     }
                                                     }

                             Decision and Order on Remaining Issues

A decision and order was entered in this matter on September 17, 2001; Appellants dispute
whether that order concluded all issues in this appeal. Appellants are represented by Karl C.
Anderson, Esq.; Appellee-Applicant is represented by Kevin P. Candon, Esq.; the City is
represented by Henry Brislin, Esq. We address the remaining issues as identified by Appellants in
the telephone hearing held on September 26, 2001.

Appellant argues that a present owner of the property, as well as Easter Seals as the prospective
purchaser of the property, must sign the application. It is sufficient that the applicant have an
equitable ownership interest in the property its prospective purchaser, whether under a purchase
and sale agreement, option contract or other agreement. In the present case there is no secret
agreement between the owner and the permit applicant , which was the disability in Mad River
Valley Enterprises, Inc. v. Town of Warren Board of Adjustment, 146 Vt. 126 (1985). Rather, as in
In re Appeal of Foti, Docket No. E96-209 (February 24, 1997) (entry order), the entity which will
own and operate the improvements qualifies as an interested person under the statute, and
qualifies as an applicant under the City= s zoning ordinance.

Appellants also argue that the Burnham Road school is simply an extension of and an integral
part of the Stratton Road group home, and therefore itself is a group home, which should be
prohibited because it will be located within 1000 feet of the Stratton Road group home. However,
the fact remains that no residential use of the Burnham Road property is proposed. Rather, it falls
within the definition of A school,@ and not within the definition of A group home,@ regardless of
whether residents of a group home attend it or are required to attend it. If the state legislature or
the Town had wished to establish subcategories of A school@ in the zoning statute or ordinance,
which would receive differential regulatory treatment if attended by group home residents, they
had ample opportunity to do so when the A group home@ definitions and regulations were being
added. They did not do so, and the Court cannot create this distinction where none exists in the
Zoning Ordinance or state statute.

Accordingly, as discussed by the parties in the conference held on September 26, 2001, this
ruling concludes the appeal.

                                 nd
Done at Barre, Vermont, this 2        day of November, 2001.
___________________
Merideth Wright
Environmental Judge